ON MOTION FOR REHEARING.
Appellant insists in his motion for a rehearing that at the argument of the 'cause in this court leave was granted him to file a supplemental abstract correcting the error in the original abstract to which respondents had called attention in their brief. We did not hear argument on the questions of the sufficiency of the abstract or of appellant’s right to remedy any material defect therein at that time but took those questions with the case and allowed the proffered supplemental abstract to be filed subject to the solution of the *42questions we thus reserved for future decision. "We are convinced of the soundness of the view we expressed in the foregoing opinion that the omission of the abstract of the record proper to show the filing and overruling of the motion for a new trial precluded consideration of matters of exception on appeal. After respondents made the point of a defective abstract, permission to correct the defect by amendment should not be granted the appellant except for good cause.
And leave to amend cannot be inferred from the mere granting of permission to file a supplemental abstract received subject to the further decision of the question of whether or not an amendment should be allowed.
We are deciding the case on the ground that matters of exception are not properly before us, but it is proper to add that we have examined the case on the merits and find.no prejudicial error in the record. In our opinion the learned trial judge took a proper view of the case presented by appellant in sustaining a demurrer to the evidence.
The judgment is affirmed.
All concur.